Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-19 were previously pending and subject to a Final Office Action having a notification date of May 22, 2020 (“Final Office Action”).  Following the Final Office Action, Applicant filed a Notice of Appeal on October 22, 2020, and then an Appeal Brief on January 14, 2021.  The present Notice of Allowance addresses pending claims 1-19.

EXAMINER’S AMENDMENT
During a communication with William G. Pagán, Reg. No. 67,192, on March 8, 2021, it was agreed that certain amendments to the application are to be made, which are set forth below:

1. (Currently Amended) A method, implemented by a computing device, for generating an audit trail for monitoring clinical data, the method comprising: 
receiving clinical data comprising patient data and investigator site data, wherein the investigator site data comprises safety metrics; 
accepting and rejecting respective portions of the clinical data by applying a risk-based monitoring policy comprising one or more policy rules to the clinical data, wherein applying the risk-based monitoring policy comprises applying, to the clinical data, a machine-learning algorithm, wherein applying the machine-learning algorithm comprises:
learning, over time, patterns in the patient data and investigator site data of the clinical data;
receiving, over time, input from users regarding risk indicators in the learned patterns; and
maintaining, over time, a knowledge library based on the learned patterns and received input, wherein the accepting and rejecting of the portions of the clinical data is based on the maintained knowledge library; 
generating an audit trail for the clinical data based on applying the risk-based monitoring policy to the clinical data, the audit trail comprising the clinical data and corresponding audit data, the audit data comprising: 
identification of the accepted and rejected portions of the clinical data; 
identification of one or more of the policy rules of the risk-based monitoring policy used in the accepting and rejecting of the respective portions of the clinical data; 
one or more timestamps corresponding to when each of the accepting and rejecting of the respective portions took place.

2. (Currently Amended) The method of claim 1, wherein applying the risk-based monitoring policy comprises applying, to the clinical data, one or more of a manual workflow or [[, ]]a predefined automated workflow
	
3. (Original) The method of claim 1, wherein the one or more policy rules comprises a policy rule that requires: 
segmenting the clinical data into a relevant segment and a remainder; 

timestamping one or more of the relevant segment and the remainder.

4. (Original) The method of claim 1, wherein the audit data further comprises a digital signature certifying application of a corresponding policy rule identified in the audit data.

5. (Original) The method of claim 1, wherein the patient data comprises, for at least one patient, demographic data, safety data, efficacy data and a medical history.

6. (Previously Presented) The method of claim 1, wherein the investigator site data comprises productivity, quality, and risk for an investigated clinical site.

7. (Currently Amended) The method of claim 1, further comprising configuring the risk-based monitoring policy by receiving a policy rule of the one or more policy rules 

8. (Original) The method of claim 1, wherein the one or more of the policy rules comprises a policy rule that requires review of the clinical data by a medical reviewer and the generating of the audit trail for the clinical data.



10. (Currently Amended) A computing device for generating an audit trail for monitoring clinical data, the computing device comprising: 
interface circuitry configured to exchange signals over one or more data paths of the computing device; 
processing circuitry communicatively coupled to the interface circuitry and configured to: 
receive clinical data comprising patient data and investigator site data via the interface circuitry, wherein the investigator site data comprises safety metrics; 
accept and reject respective portions of the clinical data by applying a risk-based monitoring policy comprising one or more policy rules to the clinical data, wherein applying the risk-based monitoring policy comprises applying, to the clinical data, a machine-learning algorithm, wherein applying the machine-learning algorithm comprises:
learning, over time, patterns in the patient data and investigator site data of the clinical data;
receiving, over time, input from users regarding risk indicators in the learned patterns; and
maintaining, over time, a knowledge library based on the learned patterns and received input, wherein the accepting and rejecting of the portions of the clinical data is based on the maintained knowledge library; 
generate an audit trail for the clinical data based on applying the risk-based monitoring policy to the clinical data, the audit trail comprising the clinical data and corresponding audit data; 
wherein the audit data comprises: 
identification of the accepted and rejected portions of the clinical data; 
identification of one or more policy rules of the risk-based monitoring policy used in the accepting and rejecting of the respective portions of the clinical data; 
one or more timestamps corresponding to when each of the accepting and rejecting of the respective portions took place.

11. (Currently Amended) The computing device of claim 10, wherein applying the risk-based monitoring policy comprises applying, to the clinical data, one or more of a manual workflow or [[, ]]a predefined automated workflow

12. (Original) The computing device of claim 10, wherein the one or more policy rules comprises a policy rule that requires: 
segmenting the clinical data into a relevant segment and a remainder; 
identifying the relevant segment as being comprised in one of the accepted and rejected portions; and 
timestamping one or more of the relevant segment and the remainder.


14. (Original) The computing device of claim 10, wherein the patient data comprises, for at least one patient, demographic data, safety data, efficacy data and a medical history.

15. (Previously Presented) The computing device of claim 10, wherein the investigator site data comprises productivity, quality, and risk for an investigated clinical site.

16. (Currently Amended) The computing device of claim 10, wherein the processing circuitry is further configured to configure the risk-based monitoring policy by receiving a policy rule of the one or more policy rules 

17. (Original) The computing device of claim 10, wherein the one or more of the policy rules comprises a policy rule that requires review of the clinical data by a medical reviewer and the generating of the audit trail for the clinical data.

18. (Original) The computing device of claim 10, wherein the one or more of the policy rules comprises a policy rule that requires review of the clinical data by a statistical reviewer and the generating of the audit trail for the clinical data.


receive clinical data comprising patient data and investigator site data via interface circuitry, wherein the investigator site data comprises safety metrics; 
accept and reject respective portions of the clinical data by applying a risk-based monitoring policy comprising one or more policy rules to the clinical data, wherein applying the risk-based monitoring policy comprises applying, to the clinical data, a machine-learning algorithm, wherein applying the machine-learning algorithm comprises:
learning, over time, patterns in the patient data and investigator site data of the clinical data;
receiving, over time, input from users regarding risk indicators in the learned patterns; and
maintaining, over time, a knowledge library based on the learned patterns and received input, wherein the accepting and rejecting of the portions of the clinical data is based on the maintained knowledge library; 
generate an audit trail for the clinical data based on applying the risk-based monitoring policy to the clinical data, the audit trail comprising the clinical data and corresponding audit data, the audit data comprising: 

identification of one or more policy rules of the risk-based monitoring policy used in the accepting and rejecting of the respective portions of the clinical data; 
one or more timestamps corresponding to when each of the accepting and rejecting of the respective portions took place.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is the Examiner’s statement of reasons for allowance:
As discussed in the Final Office Action, U.S. Patent App. Pub. No. 2014/0372147 to White generally discloses a method for generating an audit trail for monitoring clinical data that includes receiving clinical data, accepting and rejecting respective portions of the clinical data by applying a risk-based monitoring policy comprising one or more policy rules to the clinical data, and generating an audit trail including the clinical data and corresponding audit data that includes an identification of portions of the clinical data and a policy rule used in the accepting/rejecting along with timestamps.
However, neither White nor the other references used in the Final Office Action appear to disclose the timestamps of the audit data to specifically correspond to when each of the accepting and rejecting of the respective portions took place, and the applying the risk-based monitoring policy to include applying a machine-learning algorithm to the clinical data, where applying the 
For reference, CA Patent App. No. 2,458,772 generally discloses a computerized method of querying a database of clinical data using a taxonomy of inclusive and exclusive search criterion to receive a result set for use by a clinical researcher or the like.  The taxonomy can be validated against a database and can be updated based on an analysis of the result set.  The clinical data can be extracted by creating a structured file, parsing the clinical data, and copying the clinical data into the structured file, where the clinical data can include a data segment and the structured data can include a tag for each segment.  However, this publication does not appear to disclose audit data resulting from application of a risk-based monitoring RBM policy to clinical data to include timestamps that specifically correspond to when each of accepting and rejecting of various portions of the clinical data owing to application of the RBM policy to the clinical data took place, in addition to the applying the risk-based monitoring policy to include applying a machine-learning algorithm to the clinical data, where applying the machine-learning algorithm includes learning, over time, patterns in the patient data and investigator site data of the clinical data; receiving, over time, input from users regarding risk indicators in the learned patterns; and maintaining, over time, a knowledge library based on the learned patterns and received input such that the accepting and rejecting of the portions of the clinical data is based on the maintained knowledge library.


In relation to the claim rejections under 35 USC 101 set forth in the Final Office Action, these rejections are now withdrawn when currently pending claims 1-19 are considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as incorporated into the MPEP) and Applicant’s remarks in the Appeal Brief.  

For instance, as discussed at least at page 16, lines 6-12 and page 19, line 32 through page 20, line 22 of the present application as well as in Applicant’s remarks in the Amendment, the recited manner in which applying the RBM policy via applying a machine learning algorithm to the clinical data includes learning patterns in the clinical data over time, receiving input from users regarding risk indicators in the learned patterns over time, and maintaining a knowledge library based on the learned patterns and received input over time; and then generating an audit trail based on applying the RBM policy including an identification of the accepted/rejected portions, the used policy rules, and timestamps, advantageously makes anomalies, quality issues, etc. in the clinical data available to users to review and take action upon, thereby avoiding the 
Furthermore, the continual learning of clinical data patterns, receiving of user input, and maintenance of the knowledge library for use in accepting and rejecting the portions of the clinical data advantageously enhances the predictive capabilities of the machine learning algorithm over time to improve performance of the RBP policy over time.  One of ordinary skill in the art would recognize the claimed invention (as also set forth in the specification) as providing an improvement in the monitoring of clinical trial data to more quickly and efficiently identify anomalies, fraud, etc. in the clinical data and generate an audit trail that facilitates steps to improve the quality of the clinical data.
In view of the foregoing, claims 1-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS/
Jonathon A. Szumny
Patent Examiner
Art Unit 3686 

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686